Title: Thomas Jefferson to Henry Dearborn, 17 May 1814
From: Jefferson, Thomas,Rives, William Cabell
To: Dearborn, Henry


          My dear friend and General  Monticello May 17. 14.
          I present to you mr Rives, the bearer of this, an eleve of mine in law and politics. he is able, learned, honest, & orthodox in his principles. being just about to enter on the stage of public life he wishes first to see something more of our
			 country at large. he will be one of the distinguished men of our state, & of the United States. in taking him by the hand while in Boston you will render service to distinguished merit, plant the seeds of gratitude in a grateful soil, and lay under particular obligations
          Your’s sincerely & affectionatelyTh: Jefferson
        